Ludeling, C. J.
This is a suit for a settlenjeivt; of a partnership and partition of the partnership property,
*266Jolm T. Gersdorf, and others of the defendants, have not been cited. The sheriff’s return states that service of citation was made “by leaving the same with Asa Payson, the captain of the Pilot’s Association, at Southwest Pass, in this parish, the said Gersdorf being absent at the time of said service.” A similar return was made on the citations directed to three others of the defendants. The service is defective. C. P. Arts. 187, 190. It is well- settled that in suits for the liquidation and settlement of partnership transactions and account's, and for a partition of property held in common, all the partners, or parties interested, must be made parties to the suit. 6 N. S. 188; 6 La. 689.
It is therefore ordered, adjudged and decreed that the judgment.of the -District Court be reversed, and that this case be remanded to be proceeded with according to law.